2c5rZ0/5




"i*=




        ^tffiCLi
                                 ^'u.



        1o^rr^-^LLy wrfoeT^              33




       ' b^^^W/S^?;^^^4^
                              ^UiHy 0f
                                                               - ftl
C^2^t^mpa,£n.t kV{ u                               -            \st




                  V •:^sg^;^;^^
                  ^Wje^gfcj                               Hu

£^PS                                               •PAm
                                                               i&
3£_^m^4




             q   f^'.^                        '>
' *H
                  CO
                                    n
                       2Affett«i   r^i


       • r




                                         5"